Title: To James Madison from George W. Erving, 13 August 1801
From: Erving, George W.
To: Madison, James



Private
Dear Sir—
New York. Augt. 13t 1801
I had taken my passage & actually Embarked for England on board a merchant ship from this Port but I found the accommodations so uncomfortable, & the decks so dangerously lumbered with Cotton, that I thought it best to return & take passage in the English Packet which sails without fail to morrow morning; in this mode of conveyance I am subject to a probability of some delay, but taking all circumstances into consideration I do not calculate upon being in England more than ten days later than the vessel in which I had at first intended to sail; & I trust that in Case of capture your passport will be a sufficient protection for me & for the dispatches with which I am charged; to make myself however more secure upon this point I have written to Mr Wagner to procure another passport from Pichon which will arrive by to morrow mornings mail. The Boston papers which arrived here yesterday & to day, contain several peices abusive scurrilous & false with respect to me & my appointment: the removal of Williams a favorite child of the Essex tribe has called forth all that rancorous venom which distinguishes them; every thing is at the same time said complimentary to Williams both as a private man & public agent. All this I expected; & the more so as the federal printers in Boston have been particularly indebted to him for his correspondence, & for his anticipating the public intelligence sent to government thro’ the regular channels. I have thought it however proper to write some things in defence of myself which I have forwarded for publication: I have discovered the author of these calumnies to be John Lowell Junr & almost every word contained in the paragraphs alluded to is false, as Falstaff says of Justice Shallow “Every third word a lie, as duly paid as the Turks tribute.” In that part of the Union there will be an unceasing clamour against Every appointment which the President may make however unobjectionable, the spirit of federalism there is malignant, inveterate, irreconcileable; directed by no sentiments of moderation or justice; to be conciliated by no measures of mildness or forbearance; in this case as in many others, the only effectual method of stopping their clamours is by an exposure of the delinquencies of those who are removed: the purpose of my now troubling you is to request that you woud permit the publication of your letter to Mr Williams or of such parts of it as you may see fit; that this man “who woud do honor to any Country” & “who has conducted himself so much to the satisfaction of those interested” may stand properly exposed; & that his removal & my appointment in his place may stand justified in the minds of those who may be otherwise misled; for myself I defy the most scrutinizing severity to find one point in which I am assailable, these scurrilities are made up only of the old cant of “jacobin” [“]Frenchman” [“]Englishman” [“]English Agent[”] [“]democratical preacher” & such worn out terms. If you shoud think proper to suffer the publication of the letter in question or of any part of it, & will be so obliging as to direct Mr Wagner to forward it to Jacob Lewis at N. York—he will be good Enough (as I am going) to attend to it. I am sorry to trouble you in this matter which is almost wholly personal, but I think a check of this sort may have a good Effect in future appointments. I am Dear Sir With the highest respect your very obliged & obt St
George W Erving.
 

   RC (MHi: Erving Papers).


   There were several attacks on Erving in the Boston papers. One by “Numa” in the 8 Aug. 1801 issue of the Boston Columbian Centinel claimed that Samuel Williams, a native American, had been dismissed as U.S. consul at London for political reasons and replaced by Erving, who, the writer pointed out, had been educated in Britain and had served as the American agent for London merchants and whose father was a refugee with a British pension. Another in the Palladium described Erving as “an offensive aristocrat in manners and habits, but a jacobin in principle.” Williams was Timothy Pickering’s nephew (Boston Mercury and New-England Palladium, 7 Aug. 1801).


   On Samuel Williams’s dismissal for cause, see JM to Williams, 29 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:357–58).


   John Lowell, Jr. (1769–1840), son of the chief judge of the first U.S. circuit court, was a prosperous Massachusetts lawyer and farmer. After retiring from his law practice, he gained local fame as a prolific Federalist pamphleteer and writer of letters to the press. The “literary representative” of Timothy Pickering, he criticized JM’s presidential policies, particularly in his 1812 pamphlet Mr. Madison’s War, and even suggested that New England suspend the Constitution and remain neutral during the War of 1812. His sobriquet of “the Boston Rebel” was taken from his signature on a pamphlet attacking Elbridge Gerry (James Banner, Jr., To the Hartford Convention: The Federalists and the Origins of Party Politics in Massachusetts, 1789–1815 [New York, 1970], pp. 28, 330; Ferris Greenslet, The Lowells and Their Seven Worlds [Boston, 1946], p. 143; David Hackett Fischer, The Revolution of American Conservatism: The Federalist Party in the Era of Jeffersonian Democracy [New York, 1965], p. 268).


   Erving paraphrased William Shakespeare, Henry IV, Part 2, act 3, sc. 2, lines 305–7.


   Jacob Lewis, a Boston merchant, had been appointed consul at Port Louis, Ile de France, in 1797 but returned to the U.S. after relations with France worsened in 1798. In 1801 he was named consul at Calcutta but was refused an exequatur by Lord Hawkesbury on the grounds that there were no foreign consuls there. No evidence can be found that JM’s letter to Williams was published (Lewis to Timothy Pickering, 2 Aug. 1799 [DNA: RG 59, CD, Port Louis, vol. 1]; Hawkesbury to Rufus King, 23 Mar. 1802 [DNA: RG 59, CD, Cape Town, vol. 1]).

